Opinion issued June 27, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00022-CV
                            ———————————
     IN THE INTEREST OF E.C.A. AND A.A.G., MINOR CHILDREN



                    On Appeal from the 314th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-01847J


                          MEMORANDUM OPINION

      In this accelerated appeal, appellant, J.I.A. (“Mother”), challenges the trial

court’s decree terminating her parental rights to her minor children, E.C.A. and

A.A.G. In one issue, Mother argues that the evidence is legally and factually

insufficient to support the finding that termination of her parental rights was in the

best interest of her children under Texas Family Code section 161.001(b)(2).
      We affirm.

                                     Background

      In 2017, the trial court terminated Mother’s parental rights to her children,

E.C.A. and A.A.G. Mother appealed to this Court, and, on December 28, 2017, we

held that the evidence supported the predicate finding, but the evidence was factually

insufficient to support the finding that termination of Mother’s parental rights was

in the best interests of her children. See In the Interest of E.C.A. and A.A.G., No.

01-17-00623-CV, 2017 WL 6759198, at *13 (Tex. App.—Houston [1st Dist.] Dec.

28, 2017, no pet.) (mem. op.). We reversed the portion of the judgment that

terminated Mother’s parental rights, affirmed the remainder of the judgment, and

remanded the case for a new trial. See id. at *14.

      After remand, the Department of Family and Protective Services (“DFPS”)

sought again to terminate Mother’s parental rights. At the second trial, the trial court

admitted DFPS’s removal affidavit which stated,

             On 5/23/2015, [DFPS] received a referral involving [Mother]
             and her two sons, [A.G.] and [E.C.A.]. The referral indicated a
             concern that the children have been physically neglected by the
             mother. It was reported that the children appeared “pale and
             weak.” The children had red, peeling rashes upon their arms and
             legs. Both children had diaper rashes because [Mother] left them
             in the same diapers all day. The rashes upon the arms and legs
             of the children were suspected to have been caused by bed bugs.
             The children were not believed to be showing visible signs of
             malnutrition and or starvation, and have no apparent injuries. It
             is reported that the mother only feeds the children milk and fruit
             punch and sometimes the milk is old. The home was unclean, it

                                           2
            smells like urine, and the couch is allegedly soaked in urine. The
            children walked around the home barefoot, and had black feet.
            The mother left blunts rolled from synthetic marijuana within
            reach of the children. The mother was believed to be under the
            influence of synthetic marijuana while caring for the children,
            but it is unknown if she used [it] in the presence of the children.

      Second Trial—October 9, 2018

      At the retrial, four witnesses testified: Brittany Johnson, the CPS caseworker;

Sara Strom, the CASA Volunteer assigned by Child Advocates; Bruce Jefferies, an

employee of National Screening Center; and Mother.

      Brittany Johnson’s Testimony

      Johnson testified that the case against Mother started after they received a call

on May 23, 2015, alleging neglectful supervision, drug usage, and neglectful care of

the children. Johnson agreed that the call indicated the home was dirty and smelled

of urine, the children had diaper rash, the children were walking around barefoot

with black feet, and Mother had blunts in her home. Johnson agreed that when DFPS

interviewed Mother, she admitted to synthetic marijuana use. After the children

were put in a parent-child safety placement, DFPS asked Mother to get drug tested

but Mother would not go. Johnson recalled that one child was placed with the

paternal grandparents, but after discovering that the paternal grandparents allowed

Mother and Father1 to live in the home when they were not supposed to and because


1
      Father’s parental rights were also terminated in 2017.

                                           3
they allowed some domestic violence between the two parents, DFPS removed the

child and placed the child with the maternal grandparent. Johnson testified that

because Mother was not making progress on family reunification, DFPS filed this

case. Johnson agreed that Mother tested positive for drugs on May 17, 2016.

Johnson also agreed that Mother did not complete her family service plan when the

case was tried the first time because “[s]he had failed to complete individual

counseling and to maintain visiting with the children per our family plan of service

for her remaining contact.”

      Johnson testified that the children have been in the current foster home since

January 2018, the adoptive foster placement is meeting all of the children’s physical

and emotional needs, and the new foster home is willing to adopt all of the children.2

Johnson testified that it is in the children’s best interest to stay in the placement that

they are in because it is “safe, it’s stable and they are free of any harm of physical

abuse.”

      Johnson has become aware that Mother is having contact with one of the

child’s fathers whose parental rights were terminated after the first trial in 2017. She

agreed that Father has a long criminal history and a retaliation charge against Mother



2
      Mother has a third child that is not the subject of this appeal. See In the Interest of
      A.R.G., No. 14-18-00952-CV, 2019 WL 1716262 (Tex. App.—Houston [14th Dist.]
      April 18, 2019, no pet.) (mem. op.). We note that our sister court of appeals affirmed
      the trial court’s termination of Mother’s parental rights as to this third child. See id.
                                              4
due to hitting Mother several times on September 21, 2018. Johnson agreed that

Mother bringing Father back into her life when he has no interest in the children is

a “major concern.” Johnson identified a picture from Facebook that depicted Mother

and Father sharing a kiss in September 2018. Johnson testified that the picture

occurred 10 days before Father picked up a “retaliation charge” for hitting Mother.

Johnson agreed that Father appearing in social media with Mother in the last month

shows that he is still hanging around and that he is a danger to the children and to

the Mother. Johnson agreed that Mother has bad judgment and an inability to

properly protect the children by letting Father back into her life after assaulting her

again.

         Johnson further agreed that after the first trial, she required Mother to take a

psychosocial evaluation, but that Mother had not done it yet because Mother

               [R]everted back to her original ways, by saying she wasn’t
               getting the phone calls or the messages that were left for her to
               schedule the appointments. So I took it upon myself to contact
               them and make—and give her the number as well to contact them
               and tell them both to follow up with me. While I did that, she
               was able to schedule an appointment, which was September the
               20th, and that’s when the issue with the psychosocial and the
               substance abuse assessment happens where it was ended.

         Johnson agreed that Mother was required to complete a drug and alcohol

evaluation too but that it ended because Mother “was not truthful about her past or

current drug abuse.”



                                             5
      On cross-examination, Johnson admitted that since the last trial, Mother

completed the family service plan. Johnson also testified that DFPS put Mother on

another parenting plan that started in August 2018. When asked if Mother had been

cooperating and doing what was requested, Johnson answered, “Somewhat, yes.”

Johnson stated that Mother had not completed her psychosocial evaluation and that

her drug assessment was started but it ended in the middle of the session because

Mother was being untruthful. Johnson agreed that Mother asked for visits with her

children and that Mother has had visits with her children, twice a month. Mother

had arrived to all of the visits except one and all of the visits had gone well except

for one visit where Mother was not able to control the children and Mother “wanted

assistance with parenting. She wanted someone to step in and say—and tell the boys

to, you know, calm down or redirect the children instead of her doing so.” Johnson

agreed that the children were acting typical of young boys when they were wrestling,

running around, and jumping and that Mother was trying to “recuperate the children”

by asking for visitation and to be placed back on a parenting plan. Johnson recalled

that Mother was supposed to have supervised visitation but that she had

unsupervised visitation from January to May 2017.            During these times of

unsupervised visitation, Johnson agreed that the children were not abused.

      Johnson also recalled a previous incident that occurred before the termination.

Johnson testified that Mother got into a physical altercation with a 15-year-old


                                          6
pregnant teenager, who was apparently Father’s girlfriend. Johnson testified that

Mother was charged but that she only received a citation for the altercation. Johnson

agreed that Mother was pregnant when she tested positive for cocaine in May 2016,

but after her daughter was born and Mother was tested again, she did not test

positive.

      Johnson stated that she has seen Mother’s home on two occasions and she

described it as clean. Johnson agreed that Mother followed the recommendation of

DFPS when she got an apartment by herself and that she has kept gainful

employment at a tax preparation business. Johnson agreed that Mother’s work and

home situation is stable.

      Johnson agreed that Father has not caused any danger to the children, but he

has caused danger to Mother. Johnson explained that she did not think it was in the

best interest of the children to have Mother in their lives because “she has not shown

the ability to parent.” Johnson disagreed that Mother was working and doing

everything that has been requested by DFPS because Mother did not separate from

Father even though she agreed to do so.




                                          7
      Sara Strom’s Testimony

      Sara Strom testified that she is familiar with Mother and the children because

she has been on the case since the beginning. Strom believes the current placement

is “stable, good for the children and could bring [an] excellent future for them.”

Strom described Mother’s current home as a “one room apartment with full

bedroom.” She did not observe Father at the apartment but she said CPS did. Strom

testified that Child Advocates believes that Mother’s parental rights should be

terminated because “the mother has shown not good—to keep ahead of her own

interest. And she had be[en] in touch with the father. She’s talking about the father

as the man that she loves. And that the father wants to be the father of her children.”

Strom agreed that Mother has allowed Father back into her life.

      On cross-examination, Strom agreed that Mother’s home was decent. When

asked how Father harmed the children, Strom replied that he has harmed the children

by being in jail and he is not a part of the children’s life, he has never paid child

support, and he is abusing the children’s Mother.

      Bruce Jefferies’s Testimony

      Jefferies testified that Mother tested positive for cocaine in May 2016 and

tested positive a second time on July 31, 2018 for cocaine and exposure to marijuana.

Jefferies explained that Mother’s testing revealed that she was “getting closer to a

level that might indicate weekend usage.” Jefferies also explained that her marijuana


                                          8
testing indicated “that she was around someone quite often, cause it’s a very high

level of exposure. Her hair was saturated with marijuana smoke.”

      On cross-examination, Jefferies confirmed that Mother did not consume

marijuana but she was exposed to it. He also clarified that weekend usage means a

once-a-week user. Jefferies also admitted that they had a test taken on January 11

and the result was negative. Jefferies agreed that Mother did not test positive [for

cocaine] for about two years and one month before the positive result on July 31,

2018. Jefferies admitted that Mother had 41 negative test results.

      Mother’s Testimony

      Mother testified that she is 22 and working as a secretary. She disagreed that

she had used “kush,” marijuana, or cocaine in the past. Mother did not know why

she got a positive drug test result on May 17, 2016 but “maybe because I was around

. . . negative people.” She agreed that Father used cocaine three or four times in

front of her. Mother testified that when Father hit her on September 21, 2018, Father

was under the influence of drugs at that point in time. She recalled that Father was

on drugs in July 2018 and that she kept him around because she thought he was

going to change and be a part of the children’s lives. Mother agreed that she knew

Father was using drugs back in June 2016, and she understood that Father

relinquished his parental rights, meaning he did not want to have anything to do with




                                         9
his child. Mother testified that she wanted Father back in her life because he said he

was going to change, support her, and get their kids back.

      Mother admitted that she let the Father back into her life after his rights were

terminated and despite her past experience with him. Mother agreed that Father beat

her up again and that he got her involved with drugs again. Mother admitted that

after Father went to jail for hitting Mother, she then took her kids to jail to visit him

during the time when she was not supposed to have unsupervised visitation. Mother

testified that she would call the police if Father came back.

      Mother testified that when CPS entered her life, she did not cooperate because

she was scared they were going to remove the kids. Mother disagreed that a

caseworker recently visited her house and observed a blunt on the kitchen counter.

Mother admitted that while she was trying to get her children back, Father used

marijuana in the house, but that she would tell him to get out.

      On direct examination, Mother agreed that CPS became involved in 2015

because the children had dirty diapers and insect bites. Mother said she has now

learned from the parenting plan on how to care for her children. She explained that

the one time that she asked for help with parenting was because the children no

longer see her as the disciplinarian. Mother agreed that she should have a support

system and that her mother is willing to be a support system for her. Mother testified

that she and Father have never harmed or abused the children, she does not consume


                                           10
drugs, and would not take drugs in the future. Mother testified that she has been

working for nearly two years, she got an apartment so she could get her children

back, and she sees her children every two weeks. Mother explained that she missed

one scheduled visitation because she did not write the appointment down. She

testified that she was doing another parenting plan because she wanted to get her

children back. She testified that she allowed Father to return because he planned to

change, he had a job, and she wanted to give him a chance as a family.

      She also testified that Father would never change and that she was actively

helping prosecutors to prosecute Father for his retaliation charge. Mother testified

that she called the police on Father in September 2018 because she was done with

him. Mother agreed that she was asking the Court to give her the time to complete

the family service plan and to allow her to work towards reunification with her

children and that remaining in their lives is in their best interests.

      Trial Court Disposition

      DFPS asked to terminate Mother’s parental rights based on subsections (D),

(E), (O), and (M). See TEX. FAM. CODE § 161.001(b)(1)(D), (E), (O), (M). DFPS

further stated that (D) and (E) were satisfied because of a combination of failing both

drug tests and allowing Father to be with her and around the children. Because

Mother admitted that she has not completed her family service plan, DFPS said that

would trigger subsection (O). DFPS argued that the subsection (M) ground also


                                           11
supports termination because of the prior termination case “that’s no longer

appealing.” During closing arguments, all of the parties, except Mother, were

unanimous in recommending that the trial court terminate Mother’s parental rights

to E.C.A. and A.A.G.

      On December 18, 2018, the trial court rendered a decree terminating Mother’s

parental rights pursuant to Family Code section 161.001(b)(1)(D), (E), (O), and (M).

Mother appeals again, arguing that the evidence supporting the finding that

termination is in the children’s best interest is legally and factually insufficient.

                            Best Interest of the Children

A.    Standard of Review

      A parent’s rights to the “companionship, care, custody, and management” of

his or her child is a constitutional interest “far more precious than any property

right.” Santosky v. Kramer, 455 U.S. 745, 758–59 (1982); see In re M.S., 115
S.W.3d 534, 547 (Tex. 2003).          Therefore, we strictly scrutinize termination

proceedings and strictly construe the involuntary termination statutes in favor of the

parent. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). However, “the rights of

natural parents are not absolute” and “[t]he rights of parenthood are accorded only

to those fit to accept the accompanying responsibilities.” In re A.V., 113 S.W.3d
355, 361 (Tex. 2003). Recognizing that a parent may forfeit his or her parental rights




                                           12
by their acts or omissions, the primary focus of a termination suit is protection of the

child’s best interests. Id.

      In a case to terminate parental rights by the Department under section 161.001

of the Family Code, DFPS must establish, by clear-and-convincing evidence, that

(1) the parent committed one or more of the enumerated acts or omissions justifying

termination and (2) termination is in the best interest of the child. TEX. FAM. CODE

§ 161.001(b). Clear-and-convincing evidence is “the measure or degree of proof

that will produce in the mind of the trier of fact a firm belief or conviction as to the

truth of the allegations sought to be established.” Id. § 101.007; In re J.F.C., 96
S.W.3d 256, 264 (Tex. 2002). “Only one predicate finding under section 161.001(1)

is necessary to support a judgment of termination when there is also a finding that

termination is in the child’s best interest.” A.V., 113 S.W.3d at 362. But see In the

Interest of N.G., A Child, No. 18-0508, 2019 WL 2147263, at *6–10 (Tex. May 17,

2019) (holding that reviewing court must review (D) or (E) findings if raised on

appeal).

      In a legal-sufficiency review in a parental-rights-termination case, the

appellate court should look at all the evidence in the light most favorable to the

finding to determine whether a reasonable trier of fact could have formed a firm

belief or conviction that its finding was true. J.F.C., 96 S.W.3d at 266. We assume

that the factfinder resolved disputed facts in favor of its finding if a reasonable


                                          13
factfinder could do so, disregarding all evidence that a reasonable factfinder could

have disbelieved or found to have been incredible. Id. If, after conducting a legal

sufficiency review of the record, we determine that no reasonable factfinder could

form a firm belief or conviction that the matter that must be proven is true, then we

must conclude that the evidence is legally insufficient. Id.

      In conducting a factual-sufficiency review in a parental-rights-termination

case, we must determine whether, considering the entire record, including evidence

both supporting and contradicting the finding, a factfinder reasonably could have

formed a firm conviction or belief about the truth of the matter on which DFPS bore

the burden of proof. In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). We should consider

whether the disputed evidence is such that a reasonable factfinder could not have

resolved the disputed evidence in favor of its finding. In re J.F.C., 96 S.W.3d at

266–67. “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006)

(quoting J.F.C., 96 S.W.3d at 266).

      As a matter of public policy, “the best interest of a child is usually served by

maintaining the parent-child relationship.” J.F.C., 96 S.W.3d at 294. Despite this

important relationship, the Texas Supreme Court has held that “protection of the


                                         14
child is paramount” and “the rights of parenthood are accorded only to those fit to

accept the accompanying responsibilities.” A.V., 113 S.W.3d at 361.

      Appellate courts examine the entire record to decide what is in the best interest

of the child. In re E.C.R., 402 S.W.3d 239, 250 (Tex. 2013). There is a strong

presumption that the best interest of a child is served by preserving the parent-child

relationship. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). In assessing whether

termination is in a child’s best interest, the courts are guided by the non-exclusive

list of factors set forth in Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).

These factors include (1) the desires of the child, (2) the emotional and physical

needs of the child now and in the future, (3) the emotional and physical danger to

the child now and in the future, (4) the parental abilities of the individuals seeking

custody, (5) the programs available to assist these individuals to promote the best

interest of the child, (6) the plans for the child by these individuals or by the agency

seeking custody, (7) the stability of the home or proposed placement, (8) the acts or

omissions of the parent that may indicate that the existing parent-child relationship

is not proper, and (9) any excuse for the acts or omissions of the parent. Id. “[T]he

State need not prove all of the factors as a condition precedent to parental

termination, ‘particularly if the evidence was undisputed that the parental

relationship endangered the safety of the child.’” In re C.T.E., 95 S.W.3d 462, 466




                                          15
(Tex. App.—Houston [1st Dist.] 2002, pet. denied) (quoting In re C.H., 89 S.W.3d
17, 27 (Tex. 2002)).

      The Texas Family Code, section 263.307, also provides a list of relevant

considerations in determining the best interests of the child:

      (a)         In considering the factors established by this section, the prompt
                  and permanent placement of the child in a safe environment is
                  presumed to be in the child’s best interest.

      (b)         The following factors should be considered by the court and the
                  department in determining whether the child’s parents are willing
                  and able to provide the child with a safe environment:


            (1)         the child’s age       and     physical    and   mental
                        vulnerabilities;

            (2)         the frequency      and      nature   of   out-of-home
                        placements;

            (3)         the magnitude, frequency, and circumstances of
                        the harm to the child;

            (4)         whether the child has been the victim of repeated
                        harm after the initial report and intervention by the
                        department;

            (5)         whether the child is fearful of living in or returning
                        to the child’s home;

            (6)         the results of psychiatric, psychological, or
                        developmental evaluations of the child, the child’s
                        parents, other family members, or others who have
                        access to the child’s home;




                                              16
(7)    whether there is a history of abusive or assaultive
       conduct by the child’s family or others who have
       access to the child’s home;

(8)    whether there is a history of substance abuse by
       the child’s family or others who have access to the
       child’s home;

(9)    whether the perpetrator of the harm to the child is
       identified;

(10)   the willingness and ability of the child’s family to
       seek out, accept, and complete counseling services
       and to cooperate with and facilitate an appropriate
       agency’s close supervision;

(11)   the willingness and ability of the child’s family to
       effect positive environmental and personal changes
       within a reasonable period of time;

(12)   whether the child’s family demonstrates adequate
       parenting skills, including providing the child and
       other children under the family’s care with:

       (A) minimally adequate health and nutritional care;

       (B) care, nurturance, and appropriate discipline
           consistent with the child’s physical and
           psychological development;

       (C) guidance and supervision consistent with the
           child’s safety;

       (D) a safe physical home environment;

       (D) protection from repeated exposure to violence
           even though the violence may not be directed at
           the child; and

       (E) an understanding of the child’s needs and
           capabilities; and
                            17
             (13) whether an adequate social support system consisting of an
                  extended family and friends is available to the child.
      ....

TEX. FAM. CODE § 263.307.

      Termination of the parent-child relationship is not justified when the evidence

shows that a parent’s failure to provide a more desirable degree of care or support of

the child is due solely to misfortune or the lack of intelligence or training, and not to

indifference or malice. Clark v. Dearen, 715 S.W.2d 364, 367 (Tex. App.—Houston

[1st Dist.] 1986, no writ).

      For purposes of determining legal sufficiency, we consider those factors that

support the finding that termination was in the child’s best interest. Yonko v. Dep’t

of Family & Protective Servs., 196 S.W.3d 236, 243 (Tex. App.—Houston [1st Dist.]

2006, no pet.). If the evidence is legally sufficient, we then balance the factors

presented in the legal sufficiency argument against the evidence that undercuts any

finding that termination is justified under the statute. C.T.E., 95 S.W.3d at 467. We

consider whether disputed evidence is such that a reasonable factfinder could not

have resolved that disputed evidence in favor of its finding. J.F.C., 96 S.W.3d at

266. If, after considering the entire record, the disputed evidence that weighs against

termination is so significant that a factfinder could not reasonably have formed a

firm belief or conviction that termination was justified, then the evidence is factually

insufficient to support termination. Id. A court of appeals should detail in its opinion
                                           18
why it has concluded that a reasonable factfinder could not have credited disputed

evidence in favor of termination. Id. at 266–67.

B.    Analysis—Legal and Factual Sufficiency

      Desires of the Children

      At the time of the second trial, the children were six and four years old. No

direct evidence indicated whether the children desired to remain with Mother.

Mother testified that she has been seeing the children every two weeks and that the

children are happy to see her. The evidence also showed that the children are getting

all of their needs met by their current placement and that the foster parents want to

adopt the children. See In re J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th

Dist.] 2014, no pet.) (stating that when children are too young to express their

desires, fact finder may consider that “children have bonded with the foster family,

are well-cared for by them, and have spent minimal time with a parent”).

      Emotional and Physical Needs of and Danger to the Children

      DFPS presented evidence that Mother failed a drug test in 2016 and another

drug test in 2018, both while she participated in parental termination proceedings

and was in danger of losing her children. In addition, DFPS presented evidence that

Mother continued to allow Father into her life, despite Father’s long criminal history,

drug use, propensity to commit domestic violence, and loss of his parental rights.

While Mother testified that she is done with Father, the trial court could have


                                          19
believed that the children’s future with Mother could involve a life of parental

domestic violence and criminal activity. See In the Interest of A.R.G., 2019 WL
1716262, at *9 (stating that trial court was free to believe that child’s future with

Mother could involve life of parental domestic violence and criminal activity). The

factfinder may infer from past conduct endangering the child’s well-being that

similar conduct will recur if the child is returned to the parent. In re M.R.J.M., 280
S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.). The trial court reasonably

could have considered that the Father’s repeated acts of violence and Mother’s use

of drugs would continue in the future. See Walker v. DFPS, 312 S.W.3d 608, 617

(Tex. App.—Houston [1st Dist.] 2009, pet. denied) (stating that “danger to a child

need not be established as an independent proposition and may be inferred from

parental misconduct even if the conduct is not directed at the child and the child

suffers no actual injury”).

      Parental Abilities of the Mother

      The evidence showed that although Mother did not complete her first

parenting plan, she was able to complete the plan by the time of the second trial and

she was currently working on a second plan. Mother testified that the parenting plan

provided her with help in caring for her children, a support system would help her,

and her mother could serve as that support system. Despite violating a court order,




                                         20
Mother had taken the children for unsupervised visitation, during which the children

apparently did well.

      However, the evidence also revealed that Mother tested positive a second time

for cocaine in July 2018, and Mother has allowed Father, who has a long criminal

history, drug use, and a propensity to commit domestic violence, back into her life.

The evidence showed that Mother lacked good judgment and would likely have the

children in a dangerous environment.

      Programs Available to the Mother

      The evidence showed that although Mother did not complete her service plan

before the first trial, she had completed it by the second trial and she started working

on a second service plan. The evidence also showed that despite DFPS’s education

programs for Mother, Mother showed disregard for the plans as demonstrated by her

failed drug test and willingness to let Father back in her life.

      Plans for the Children

      Mother did not testify as to her plans for the children other than that she has

maintained employment, has an apartment, and wants to get her children back. The

evidence also showed that Mother has allowed Father back into her life, which

“threatens to destabilize the life Mother envisions for herself and her children.” In

the Interest of A.R.G., 2019 WL 1716262, at *10.




                                           21
         The evidence showed that DFPS wanted the children to stay in the current

placement where they were thriving and that the foster parents wanted to adopt all

of Mother’s children.

         Mother’s Acts or Omissions

         The evidence shows that some of Mother’s acts and omissions occurred before

DFPS became involved with the family. Specifically, Mother’s house was dirty and

smelled of urine, the children were dirty, had bed bugs and diaper rash, and appeared

“weak and pale.” Mother used synthetic marijuana, which she left in the children’s

reach.

         More concerning, however, is that Mother failed a second drug test in 2018

for cocaine after we issued our opinion reversing and remanding for a new trial in

2017. Mother also took her children to visit Father in jail, despite his criminal

history, drug use, and propensity to commit domestic violence. Further evidence

indicates that Mother allowed Father back into her life. Although Mother claims

that she is done with Father, the trial court could have disbelieved this testimony.

         Excuses for Mother’s Acts or Omissions

         Mother offered no excuses for the conditions that existed in her home at the

time the children were removed. Mother refuted that she has ever taken drugs and

could not explain how she tested positive for cocaine, other than stating that she may

have been around “negative people.” She agreed that she allowed Father back into


                                          22
her life because she believed that he had changed. She most recently stated that she

is done with Father.

      Our review of the Holley and statutory factors above shows some evidence

that termination was in the children’s best interest. Mother allowed the children to

live in dirty and possibly dangerous conditions prior to DFPS’s intervention. She,

admittedly, hid from DFPS, used synthetic marijuana, and failed two drug tests for

cocaine during the pendency of the termination proceedings. She also took the

children from Grandmother for unsupervised visitation in violation of a court order.

See In the Interest of E.C.A. and A.A.G., 2017 WL 6759198, at *4. The evidence

also shows that Mother took the children to visit Father at jail and has allowed Father

back into her life, despite Father’s long criminal record, drug use, and his propensity

to commit domestic violence.

      Texas courts recognize as a paramount consideration in the best-interest

determination the children’s need for permanence through the establishment of a

“stable, permanent home.” See In re K.C., 219 S.W.3d 924, 931 (Tex. App.—Dallas

2007, no pet.). The children are currently in a safe, stable, and potentially permanent

home with their foster parents. See In re A.R.G., 2019 WL 1716262, at *10. The

evidence also shows that the foster parents intend to adopt all of Mother’s children.

See In re C.H., 89 S.W.3d 17, 28 (Tex. 2002) (“Evidence about placement plans and

adoption are, of course, relevant to best interest.”). Despite evidence showing that


                                          23
Mother has maintained a stable job and a home, the totality of the evidence is such

that a reasonable factfinder could form a firm conviction or belief that termination

of Mother’s parental rights is in her children’s best interest. See In re J.F.C., 96
S.W.3d at 266; In re A.R.G., 14-18-00952-CV, 2019 WL 1716262, at *10 (Tex.

App.—Houston [14th Dist.] April 18, 2019, no pet.). Thus, we conclude that the

evidence is legally and factually sufficient to support the trial court’s best-interest

finding.

      We overrule Mother’s sole issue on appeal.

                                     Conclusion

      We affirm the judgment of the trial court.




                                                     Sherry Radack
                                                     Chief Justice


Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                          24